 Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 1 of 17. PageID #: 418630




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION              MDL No. 2804
OPIATE LITIGATION
                                         Case No. 17-md-2804
This document relates to:
                                         Hon. Dan Aaron Polster
Track One Cases


                    DEFENDANTS’ SUPPLEMENTAL MEMORANDUM
                IN SUPPORT OF MOTION FOR ADDITIONAL TRIAL TIME




DC: 7150398-1
    Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 2 of 17. PageID #: 418631



I.       INTRODUCTION

         There can be no doubt about the impact of this first opioid MDL trial. Not only is it a

bellwether for the litigation to come. Not only will it address critical factual and legal issues

concerning legal responsibility for a complex and multifaceted public health crisis that Plaintiffs

allege entitles them to recover billions in monetary relief. Not only is it unquestionably important

to the Plaintiffs. But it is also of unquestionable consequence to the Defendants who will be part

of the first trial. These companies play important roles in the research, manufacture, and delivery

of medications, including cost-effective generic medications, critical to the public health.

         It is thus essential that all parties involved be given a full and fair opportunity to present

relevant evidence on challenging and complex legal and factual issues spanning decades. There

are 22 remaining Defendants.1 Giving each group of affiliated Defendants less than 15 hours to

defend themselves falls far short of this requirement, and far short of what due process requires.

Even a slip and fall case can take longer to defend than what each Defendant has been allotted

here. This case is thus not only unprecedented in its scope and complexity, but also in the de

minimis amount of time each Defendant has been afforded to defend itself. The limited trial

schedule also all but requires that Defendants coordinate with other alleged co-conspirator

Defendants in the presentation of their case before the jury, despite the fact that coordination

among these same Defendants is a key element of, and precisely what Plaintiffs allege, in




1
         The remaining Defendants are Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Watson
Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Warner Chilcott
Company, LLC, Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis
Totowa LLC, Actavis Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc.-Salt
Lake City, Actavis Laboratories FL, Inc., f/k/a Watson Laboratories, Inc.-Florida, Janssen Pharmaceuticals,
Inc., Johnson & Johnson, AmerisourceBergen Drug Corp., Cardinal Health, Inc., McKesson Corporation,
Walgreen Co., Walgreen Eastern Co., Henry Schein Medical Systems, Inc., and Henry Schein, Inc. Each
of these Defendants joins this supplemental memorandum in support of the pending Motion For Additional
Trial Time (ECF No. 2133).

DC: 7150398-1
 Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 3 of 17. PageID #: 418632



connection with their civil conspiracy and RICO claims. A fair and reliable result from such an

artificially truncated and prejudicial process, particularly in light of Plaintiffs’ conspiracy and

RICO claims, is impossible.

II.    BACKGROUND

       To protect their due process right to a meaningful opportunity to present complete and

individualized defenses, Defendants filed a motion objecting to the trial schedule on August 5,

2019. That motion sought basic relief: (a) additional time to try the case; and (b) a directive to

Plaintiffs to streamline the number of claims and Defendants they will pursue at trial. (ECF No.

2133) (“Motion”). Plaintiffs did not respond to Defendants’ August 5, 2019 motion, and,

consequently, they have waived any opposition to Defendants’ requested relief.            See, e.g.,

Humphrey v. U.S. Attorney Gen.’s Office, 279 F. App’x 328, 331 (6th Cir. 2008) (“[I]f a plaintiff

fails to respond or to otherwise oppose a defendant’s motion, then the district court may deem the

plaintiff to have waived opposition to the motion.”).

       Since August 5, 2019, with the motion still pending, the seven-week trial schedule has

become only more unworkable—and the due process problems have become all the more apparent.

It is now less than one month before the scheduled start of this unprecedented trial. While some

Defendants have settled, with some others severed or having filed for bankruptcy, 22 separate and

independent Defendants remain to be tried. The Court’s recent Order Regarding Trial Matters

(ECF No. 2594) (the “Order”) underscores why none of these Defendants will have a meaningful

opportunity to defend themselves. The Order requires the Plaintiffs and 22 Defendants to “split

trial time 50/50,” with approximately “100 hours of time for presentation of evidence of each side,”

including both direct testimony and cross-examination. (ECF No. 2594, at 1-2). If divided by

each group of affiliated Defendants, this leaves less than 15 hours per group. And that is even



                                                 2
    Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 4 of 17. PageID #: 418633



before considering the fact that there are 22 separate Defendant companies—many of which will

be offering unique factual and legal defenses.2

         Defendants have separately filed objections to the Court’s Order, including to the idea that

time—of whatever amount—should be split evenly between Plaintiffs and Defendants. (ECF No.

2682). While the relief sought by Defendants in those objections is necessary and appropriate, it

does not resolve the larger due process concern that underlies the Court’s seven-week trial

calendar.

         Longstanding principles of constitutional due process mandate that each Defendant have a

meaningful opportunity to defend itself. This requires, at a minimum, that each Defendant have

sufficient time to present complete individual defenses to each claim at trial. But no Defendant

can adequately defend itself at trial when it is allotted so little time to cross examine and put on an

affirmative defense. The allotted time gives no Defendant a realistic opportunity to mount a

meaningful defense against complicated federal and state RICO, public nuisance, and civil

conspiracy claims seeking massive damages in a bellwether trial of such importance—one that

will be watched by other litigants and courts across the country in the myriad of other pending

opioid-related cases.

         Defendants cannot meaningfully defend themselves in a few hours against allegations

about how a complex social and public health problem unfolded over decades. This Court’s order

denying Defendants’ motion for summary judgment on statute of limitations means that Plaintiffs



2
        By way of example, the Teva Defendants and Actavis Generic Defendants consistent of 13
separate and distinct entities. With 15 hours as a group, this is less than 2 hours per company.
This brief does not mean to suggest that 15 hours per Defendant group is the right way to divide
the time or otherwise to take a position on the appropriate way to divide time between the
Defendants, but only to point out that no matter how it is divided, the current allocation is woefully
insufficient. Even 25 hours per defendant would be insufficient to defend against these complex
and sweeping claims.
                                                  3
 Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 5 of 17. PageID #: 418634



will seek damages stretching back to 2006, and present evidence of alleged conduct dating back

even further. Indeed, Plaintiffs’ expert Dr. David Courtwright intends to testify at trial about

events and conduct dating back to the 1800s. The time allotted is simply not enough time for each

Defendant to defend itself against such wide-ranging evidence.

       Even worse, the limited trial schedule severely prejudices Defendants by requiring that

they openly coordinate with each other in the presentation of their case to the jury—which only

serves to reinforce Plaintiffs’ flawed legal theory that they were part of a conspiracy and criminal

enterprise. Indeed, this Court made clear in its September 16, 2019 conference that coordination

among Defendants under the current trial schedule is inescapable, allowing only a small amount

of time for each Defendant to present individual opening statements and expressly requiring that

they coordinate with each other to avoid “repetition.” But forcing each Defendant to coordinate

and rely on other alleged co-conspirators to present complete opening statements or to completely

cross examine witnesses means that they jury will necessarily view the Defendants as one uniform

group of companies—an image consistent with the Plaintiffs’ conspiracy and RICO theories.

       The Court’s Order this morning on Defendants’ objections regarding trial matters heightens

these concerns. There, the Court noted that “Defendants do not object to the Court’s requirement

that they coordinate their presentation at trial.” (ECF No. 2689 at 1). That characterization

overstates Defendants’ position and ignores one of their key objections to the Order. As stated in

the brief the Court quotes, Defendants’ position is as follows: “Defendants may be able to present

common evidence at certain times . . . such as select expert witnesses, and will endeavor to do so

whenever possible, but no Defendant can be fairly be required to do so when it would prejudice or

harm their individual defenses, including on the absence of proof of any conspiracy or enterprise.”

(ECF No. 2682 at 6 n.6). But Defendants oppose the view that they can reasonably be required to



                                                 4
    Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 6 of 17. PageID #: 418635



share time and coordinate every presentation, from opening statements through witness

examinations, to avoid any possible replication. Such a dictate would be impossible to meet in

practical terms, and it would violate each Defendants’ right to present a full defense.3

         Furthermore, despite this Court’s directive (ECF No. 1643), Plaintiffs still have not

meaningfully streamlined their case. Quite the opposite. They originally designated over 200

witnesses to testify live at trial, in addition to nearly 100 hours of video deposition testimony

(which would consume their entire allotted time) and 100,000 exhibits. Even under orders by

Special Master Cohen to cut this back, Plaintiffs only just recently (as of September 25) provided

a witness list with 85 witnesses and an exhibit list with over 100,000 documents. (ECF Nos. 2672,

2677).4 Plaintiffs’ shotgun approach to pretrial deadlines, followed by iterative reductions, has

made it impossible for Defendants to prepare meaningfully as the eve of trial rapidly approaches.

And any further required reduction of Plaintiffs’ massive case will still amount to an enormous list

of witnesses and exhibits—there is simply no way that Defendants can meaningfully cross-

examine even a fraction of those witnesses, or address even a fraction of those exhibits, in their

allotted time. In fact, recognizing the inadequacy of the current trial schedule, Plaintiffs recently

attempted to circumvent the fact-finding process by proposing over 1,000 argumentative

stipulations—almost all of which ask Defendants to agree to contested facts, without context or




3
         In this regard, Defendants note that the Court today denied various other requests for
relief from Defendants, sharply criticizing them “as unnecessary or because they are actually
non-meritorious requests for reconsideration.” (ECF No. 2689 at 1). Defendants submit that this
criticism is unfounded, given that the Court entered the Order—addressed by Defendants in their
objections (ECF No. 2682)—without first soliciting or receiving any input from Defendants on
the Order.
4
         Plaintiffs’ exhibit list purports to list 27,650 exhibits (ECF No. 2677), but single entries
actually contain families of documents, thereby pushing the total to over 100,000 documents. Of
course, even 27,650 exhibits is unmanageable.
                                                 5
 Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 7 of 17. PageID #: 418636



cross examination. Plaintiffs’ own conduct thus confirms that the current trial schedule and

allotment of time is unworkable.

       Given the staggering stakes and the complex, novel, and expansive nature of the claims in

this case, spanning multiple Defendants’ conduct over a period of decades, each Defendant’s due

process right to a meaningful opportunity to be heard requires a trial significantly longer than seven

weeks. Due process compels this result.

III.   ANALYSIS

       The Supreme Court has made clear that the “central meaning of procedural due process” is

the “right to notice and an opportunity to be heard . . . at a meaningful time and in a meaningful

manner.” Fuentes v. Shevin, 407 U.S. 67, 80 (1972) (emphasis added). This requires, “at a

minimum . . . [an] opportunity for hearing appropriate to the nature of the case.” Mullane v.

Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950) (emphasis added). The appropriateness

of any hearing is determined, in part, based on the “private interest” that is at stake. Mathews v.

Eldridge, 424 U.S. 319, 335 (1976). Each defendant must have a “meaningful opportunity to

present a complete defense.” Crane v. Kentucky, 476 U.S. 683, 690-91 (1986) (emphasis added);

see also California v. Trombetta, 467 U.S. 479, 485 (1984).

       The current trial schedule denies Defendants this opportunity. Twenty-two separate and

distinct Defendants, comprising seven defendant groups, need to present their overlapping and

unique defenses as part of the Track 1 trial—as opposed to just two Plaintiffs. Defendants must

defend conduct spanning decades, involving complex issues unique to each Defendant. The sheer

amount of individual briefing completed in this case confirms this. Indeed, even among briefing

submitted by Defendants belonging to the same corporate group, the facts and legal arguments

presented by each Defendant in that same corporate group consistently vary.



                                                  6
    Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 8 of 17. PageID #: 418637



         Nonetheless, the current trial schedule allows only 7 weeks for this MDL trial—and, if

broken down by Defendant on a pro rata share, less than 15 hours per corporate group, to defend

against five separate claims, including complicated state and federal RICO claims, seeking

massive damages. Given the astronomical monetary demands and the complexity of the claims

and issues, the trial schedule violates due process.5

         The fact that Defendants are differently situated—and, thus, retain unique defenses—

further exacerbates this prejudice. Some Defendants are manufacturers of either branded or

generic products; others are distributors. Even within each group, there are significant differences,

as the Court’s summary judgment rulings make clear. For example, different manufacturing

companies promoted different branded opioid medicines at different times and in different ways.

Other Defendants did not promote their opioid products at all, or limited their promotion to branded

rather than generic products. Each Defendant interacted with different third-party organizations

and associations, if at all, in different ways. Each Defendant had different systems in place for

monitoring and reporting suspicious orders of controlled substances, and separately enhanced

those programs in different ways over time. Each Defendant had different and unique interactions

with state and federal regulatory agencies. And each Defendant will have separate defenses, and,

thus, evidence, to challenge the core elements of Plaintiffs’ claims, including Plaintiffs’ assertions

of fraudulent marketing, violations of the Controlled Substances Act, causation, injury, and

involvement in any supposed enterprise or conspiracy. Even the statute of limitation defenses will

require Defendant-specific evidence, including, for instance, Defendant-specific mini-trials on the



5
        One example of the inadequacy of the division of time ordered by the Court is the situation
faced by Cardinal Health. Plaintiffs have made crystal clear that they intend to call multiple
Cardinal witnesses live, given that Cardinal happens to be headquartered in Ohio. If time was split
50/50 between plaintiffs and defendants and then split evenly amongst defendants, Cardinal would
be at a severe disadvantage in defending itself at trial.
                                                  7
 Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 9 of 17. PageID #: 418638



issue of fraudulent concealment. A seven-week trial with 22 separate Defendants is simply

impossible.

       Plaintiffs acknowledge that they must prove each claim against “each individual defendant

based on each defendant’s alleged wrongdoing.” (ECF No. 2099 at 2.) Yet their briefing and pre-

trial submissions to date attempt to treat all Defendants as a monolith. To allow Defendants to

continue this grouping-together of Defendants at trial would be error. Regardless of how Plaintiffs

may now try to cast their case, Defendants must be allowed to present substantial individualized

defenses, as required by due process. See, e.g., Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 367

(2011) (defendant cannot be denied a trial structure that prevents it from raising and presenting

individualized defenses).

       With the current limited length and structure of the trial, however, there is not enough time

for each Defendant to present its defenses—whether through direct examination or cross-

examination—when, based upon a pro rata distribution of time, the Court’s Order allots each

affiliated group less than 15 hours to do so. Furthermore, this forces all Defendants—wrongly

accused of being part of a civil conspiracy and enterprise—to coordinate with each other in the

presentation of their case before the jury, such as in opening arguments and cross-examination.

Defendants must therefore reinforce Plaintiffs’ conspiracy theory just to mount a defense. This

violates the most basic due process principles. See generally Mullane, 339 U.S. at 313; Crane,

476 U.S. at 690-91.

       Plaintiffs’ pre-trial submissions confirm that the current schedule is unworkable. For

example, Plaintiffs’ original witness list identified nearly 200 witnesses that they purportedly

intend to call at trial, including dozens of witnesses that no other party has identified. And despite

Special Master Cohen ordering Plaintiffs to reduce their witness list, Plaintiffs served an amended



                                                  8
Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 10 of 17. PageID #: 418639



witness list with 85 names (ECF No. 2672)—still a grossly unmanageable number for a trial where,

on a pro rata basis, each Defendant group has been allotted less than 15 hours to present evidence

and there are 22 separate Defendants. Furthermore, Plaintiffs’ revised exhibit list still includes

more than 100,000 documents. This is not just trial by ambush. It is a direct consequence of

Plaintiffs’ failure to reduce their claims and the number of Defendants for trial. Even if Plaintiffs

plan to call just a small fraction of their witnesses, play a small fraction of their designated

deposition testimony, and introduce a small fraction of the documents on their exhibit list, no such

trial can come close to completion in 7 weeks—and no Defendant will have sufficient time to

defend against Plaintiffs’ claims in that time period.

       As this Court is aware, another opioid trial filed by the State of Oklahoma recently

concluded in Oklahoma state court. Prior to that trial, the State of Oklahoma dismissed all of its

claims except for a single statutory public nuisance claim, based solely upon false marketing

(without the additional claim in this case regarding suspicious order monitoring), against one

corporate group consisting of four defendants. That case alone took 7 weeks of trial time in a non-

jury trial. Allocating the same amount of time here (with the added time which is inevitable in a

jury trial), where two Plaintiffs are asserting multiple claims against 7 separate corporate groups

consisting of 22 individual Defendants, is grossly insufficient and violates due process.

IV.    CONCLUSION

       Each Defendant here has unique and substantial defenses to raise, and different and

important evidence to present.      The current trial length and structure provides no realistic

opportunity for any Defendant to put on the meaningful defense that due process entitles it to. For

these reasons, this Court should extend the length of time that Defendants have to present their




                                                  9
Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 11 of 17. PageID #: 418640



evidence at trial. It should also compel Plaintiffs to further and significantly reduce the number of

Defendants for trial. Due process requires nothing less.

Dated: September 30, 2019                          Respectfully Submitted,


  /s/ Geoffrey E. Hobart                            /s/ Enu Mainigi
 Geoffrey E. Hobart                                Enu Mainigi
 Mark H. Lynch                                     Williams & Connolly LLP
 Sonya D. Winner                                   725 Twelfth Street NW
 Covington & Burling LLP                           Washington, DC 20005
 One CityCenter                                    Tel: (202) 434-5000
 850 Tenth Street NW                               Fax: (202) 434-5029
 Washington, DC 20001                              emainigi@wc.com
 Tel: (202) 662-5281
 ghobart@cov.com                                   Counsel for Cardinal Health, Inc.
 mlynch@cov.com
 swinner@cov.com

 Counsel for McKesson Corporation




                                                 10
Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 12 of 17. PageID #: 418641




 /s/ Robert A. Nicholas                 /s/ Kaspar Stoffelmayr
Robert A. Nicholas                     Kaspar Stoffelmayr
Shannon E. McClure                     Brian C. Swanson
Reed Smith LLP                         Katherine M. Swift
Three Logan Square                     Matthew W. Brewer
1717 Arch Street, Suite 3100           Bartlit Beck LLP
Philadelphia, PA 19103                 54 West Hubbard Street
Tel: (215) 851-8100                    Chicago, IL 60654
Fax: (215) 851-1420                    Tel: (312) 494-4400
rnicholas@reedsmith.com                Fax: (312) 494-4440
smcclure@reedsmith.com                 kaspar.stoffelmayr@bartlitbeck.com
                                       brian.swanson@bartlitbeck.com
Counsel for AmerisourceBergen Drug     kate.swift@bartlitbeck.com
Corporation                            matthew.brewer@bartlitbeck.com

                                       Alex J. Harris
                                       Bartlit Beck LLP
                                       1801 Wewatta Street, Suite 1200
                                       Denver, CO 80202
                                       Tel: (303) 592-3100
                                       Fax: (303) 592-3140
                                       alex.harris@bartlitbeck.com

                                       Counsel for Walgreen Co. and Walgreen
                                       Eastern Co.




                                     11
Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 13 of 17. PageID #: 418642



  /s/ John P. McDonald                       /s/ Charles C. Lifland
John P. McDonald                            Charles C. Lifland
C. Scott Jones                              Sabrina H. Strong
Lauren M. Fincher                           O’melveny & Myers LLP
Brandan J. Montminy                         400 S. Hope Street
Locke Lord LLP                              Los Angeles, CA 90071
2200 Ross Avenue, Suite 2800                Tel: (213) 430-6000
Dallas, TX 75201                            clifland@omm.com
Tel: (214) 740-8000                         sstrong@omm.com
Fax: (214) 756-8758
jpmcdonald@lockelord.com                    Daniel M. Petrocelli
sjones@lockelord.com                        Amy R. Lucas
lfincher@lockelord.com                      O’melveny & Myers LLP
brandan.montminy@lockelord.com              1999 Avenue of the Stars, 8th Floor
                                            Los Angeles, CA 90067-6035
Counsel for Henry Schein, Inc. and Henry    Tel: (310) 553-6700
Schein Medical Systems, Inc.                dpetrocelli@omm.com
                                            alucas@omm.com

                                            Counsel for Janssen Pharmaceuticals, Inc.,
                                            Johnson & Johnson, Janssen Pharmaceutica,
                                            Inc. n/k/a Janssen Pharmaceuticals, Inc., and
                                            Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                            n/k/a Janssen Pharmaceuticals, Inc.




                                           12
Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 14 of 17. PageID #: 418643



 /s/ Steven A. Reed
Eric W. Sitarchuk
Steven A. Reed
Harvey Bartle
Rebecca J. Hillyer
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921
Tel: (215) 963-5000
Fax: (215) 963-5001
steven.reed@morganlewis.com
eric.sitarchuk@morganlewis.com
harvey.bartle@morganlewis.com
rebecca.hillyer@morganlewis.com

Nancy L. Patterson
Morgan, Lewis & Bockius LLP
1000 Louisiana Street, Suite 4000
Houston, Texas 77002-5005
Tel: (713) 890-5195
Fax: (713) 890-5001
nancy.patterson@morganlewis.com

Wendy West Feinstein
Morgan, Lewis & Bockius LLP
One Oxford Centre, Thirty-Second Floor
Pittsburgh, PA 15219-6401
Tel: (412) 560-7455
Fax: (412) 560-7001
wendy.feinstein@morganlewis.com

Brian M. Ercole
Morgan, Lewis & Bockius LLP
200 S. Biscayne Blvd., Suite 5300
Miami, FL 33131-2339
Tel: (305) 415-3000
Fax: (305) 415-3001
brian.ercole@morganlewis.com

Counsel for Teva Pharmaceuticals USA, Inc.,
Cephalon, Inc., Watson Laboratories, Inc.,
Actavis LLC, Actavis Pharma, Inc. f/k/a
Watson Pharma, Inc., Warner Chilcott
Company, LLC, Actavis South Atlantic LLC,
Actavis Elizabeth LLC, Actavis Mid Atlantic
LLC, Actavis Totowa LLC, Actavis Kadian

                                          13
Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 15 of 17. PageID #: 418644



LLC, Actavis Laboratories UT, Inc. f/k/a
Watson Laboratories, Inc.-Salt Lake City, and
Actavis Laboratories FL, Inc., f/k/a Watson
Laboratories, Inc.-Florida




                                            14
Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 16 of 17. PageID #: 418645



                           LOCAL RULE 7.1(F) CERTIFICATION

         I hereby certify that this case has been assigned to the “litigation track” and that this

Memorandum adheres to the page limitations set forth in the Amended Order Regarding Pretrial

Motions for “Track One” Trial (ECF No. 1709) and L.R. 7.1(f).



Dated: September 30, 2019                     By: /s/ Steven A. Reed
                                              Steven A. Reed
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              1701 Market St.
                                              Philadelphia, PA 19103-2921
                                              Tel: (215) 963-5603
                                              steven.reed@morganlewis.com




DC: 7150398-1
Case: 1:17-md-02804-DAP Doc #: 2692 Filed: 09/30/19 17 of 17. PageID #: 418646



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2019, a copy of the foregoing has been served via

ECF on all counsel of record.


Dated: September 30, 2019                  By: /s/ Steven A. Reed
                                           Steven A. Reed
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           1701 Market St.
                                           Philadelphia, PA 19103-2921
                                           Tel: (215) 963-5603
                                           steven.reed@morganlewis.com




                                              2
